DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "the shock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berk (10048044).

 	Regarding claim 1, Berk (Figures 1-6) teaches a shooting target comprises: a base (10) having a front face (Col. 2, Lines 34-46); and upstanding tines (20) (Col. 2, Lines 34-46) protrude from the front face of the base and distributed throughout the front face of the base, the tines configured to capture and retain a bullet hitting the shooting target (Col. 3, Lines 33-38).  
 	It is noted that the prior art of Berk teaches the structure of the claimed apparatus. The claim recitations of “a shooting target” and “the tines configured to capture and retain a bullet hitting the shooting target” do not structurally distinguish the claimed apparatus from the prior art as the prior art is fully capable of being used as a shooting target, and the claim does not recite how the bullet hits the target (i.e. the target of the prior art is fully capable of retaining a bullet “hitting” the target). Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 2, Berk (Figures 1-6) teaches the bullet is captured within a plurality of adjacent tines (Col. 3, Lines 33-38).  


	Regarding claim 6, Berk (Figures 1-6) teaches the shooting target is divided into distinguishable regions (Col. 2, Lines 34-39).  


	Regarding claim 7, Berk (Figures 1-6) teaches the distinguishable regions are having a different color (Col. 2, Lines 34-39).  


	Regarding claim 8, Berk (Figures 1-6) the base is made of rigid and durable material (Col. 3, Lines 21-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berk.

	Regarding claim 3, Berk (Figures 1-6) teaches a length of the tines and spacing between adjacent tines is proportional to dimensions of a projectile that the shooting target can receive (Col. 3, Lines 33-38).
 	Berk does not teach a length of the tines and spacing between adjacent tines is proportional to dimensions of a bullet that the shooting target can receive (Col. 3, Lines 33-38).
 	It is noted that the prior art of Berk discloses tines for receiving and capturing a projectile (See Berk: Col. 3, Lines 33-38). It is noted that claim does not specify a size of the claim bullet. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Berk with  a length of the tines and spacing between adjacent tines is proportional to dimensions of a bullet that the shooting target can receive as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 4, the modified Berk (Figures 1-6) teaches the tines inherently have a length and are spaced so that the tines receive and capture projectiles (Col. 3, Lines 33-38). 
 	The modified Berk does not teach the tines are about 1 cm in length and adjacent tines are spaced about 1 cm from each other.  
 	It is noted that the claim recitation of “the tines are about 1 cm in length and adjacent tines are spaced about 1 cm from each other” is directed to the length of the claimed tines. The prior art teaches tines that inherently have a length (though a specific length is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to provide the modified Berk with the tines are about 1 cm in length as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It is noted that the claim recitation of “adjacent tines are spaced about 1 cm from each other” is directed to the placement of the tines on the base. The prior art teaches tines that inherently have a spacing between them (though a specific value of the spacing is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to provide Berk with adjacent tines are spaced about 1 cm from each other as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 5, the modified Berk (Figures 1-6) teaches the tines are made of a material such as to absorb the shock of a bullet hitting the tines and flexible just enough to receive and retain the bullet without letting the bullet fall (Col. 3, Lines 33-38).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711      



/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711